   Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 1 of 20




JOHN W. HUBER, United States Attorney (#7226)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
LESLIE A. GOEMAAT, Special Assistant United States Attorney (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #I 0 I 8849)
Attorneys for the United States of America
11 I South Main Street, #I 800
Salt Lake City, Utah 84I11
Telephone: (801) 524-5682
Email: arthur.j.ewenczyk@usdoj.gov
        leslie.a.goemaat@usdoj.gov
       richard.m.rolwing@usdoj.gov
       john.e.sullivan@usdoj.gov


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                             Case No. 2: I 8-CR-365-JNP-BCW

                       Plaintiff,

       v.                                            STATEMENT BY DEFENDANT IN
                                                     ADVANCE OF PLEA OF GUILTY
ISAIAH ELDEN KINGSTON,                               AND PLEA AGREEMENT PURSUANT
                                                     TO FED. R. CRIM. P. I I(c)(l)(C)
                       Defendant.

                                                     District Judge Jill N. Parrish
                                                     Magistrate Judge Brooke C. Wells




       I hereby acknowledge and certify that I have been advised of and that I understand the
following facts and rights, and that I have had the assistance of counsel in reviewing, explaining,
and entering into this agreement:

        I.     As part of this agreement with the United States of America ("United States"), I
intend to plead guilty to Count I, Counts 21through25, Count 31, Counts 33 through 42, and
Counts 44 through 45 of the Second Superseding Indictment, ECF 135. My attorney has
explained the nature of the charges against me, and I have had an opportunity to discuss the
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 2 of 20




nature of the charges with my attorney. I understand the charges and what the United States is
required to prove in order to convict me.

           (a) The elements of Count I, charging a violation of 18 U.S.C. § 1349, Conspiracy to
               Commit Mail Fraud, are:

              i. First: two or more persons agreed to commit mail fraud in violation of 18
                 U.S.C. § 1341, the elements of which are:

                    I. First: the defendant devised or intended to devise a scheme to defraud, as
                       alleged in the indictment;

                    2. Second: the defendant acted with specific intent to defraud;

                    3. Third: the defendant mailed something, or caused another person to mail
                       something, through the United States Postal Service or a private or
                       commercial interstate carrier for the purpose of carrying out the scheme;

                    4. Fourth: the scheme employed false or fraudulent pretenses,
                       representations, or promises that were material.

             ii. Second: the defendant knew the essential objective of the conspiracy;

            iii. Third: the defendant knowingly and voluntarily involved himself in the
                 conspiracy; and

             iv. Fourth: there was interdependence among the members of the conspiracy.

          (b) The elements of Counts 21through22, charging violations of26 U.S.C.
              § 7206(2), Aiding and Assisting in the Filing of a False Claim are:

              I.   First: the defendant aided or assisted in, counseled, or advised the preparation
                   or presentation of a Form 1065;

             ii. Second: the Form I 065 contained a false statement;

            iii. Third: the defendant knew the statement was false;

            1v. Fourth: the defendant acted willfully, that is, with the voluntary intent to
                violate a known legal duty;

             v. Fifth: the false statement was material.

          (c) The elements of Count 23 through Count 25, charging violations of 18 U.S.C.
              § I 956(h), Conspiracy to Commit Money Laundering, arc:




                                                  2
Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 3 of 20




         i. First: two or more persons agreed to commit concealment money laundering, a
            violation of 18 U.S.C. § 1956(a)(l)(B)(i), the elements of which are explained
            below in paragraph l(d);

        11.   Second: the defendant knew the essential objective of the conspiracy;

        iii. Third: the defendant knowingly and voluntarily involved himself in the
             conspiracy; and

        iv. Fourth: there was interdependence among the members of the conspiracy, that
            is, the members, in some way or manner, intended to act together for their
            shared mutual benefit within the scope of the conspiracy charged.

      (d) The elements of Count 31, charging a violation of 18 U.S.C. § 1956(a)(l)(B)(i),
          Concealment Money Laundering, are:

          i. First: the defendant conducted or attempted to conduct a financial transaction;

         ii. Second: the financial transaction involved the proceeds of the mail fraud
             scheme alleged in Count 1 of the indictment;

        iii. Third: the defendant knew that the property involved in the financial
             transaction represented the proceeds of some form of unlawful activity; and

        iv. Fourth: the defendant conducted or attempted to conduct.the financial
            transaction knowing that it was designed in whole or in part to conceal or
            disguise the nature, location, source, ownership, or control of the proceeds of
            unlawful activity.

     (e) The elements of Counts 33 through 42, charging violations of 18 U.S.C. § 1957,
         Expenditure Money Laundering, are:

         1.   First, the defendant engaged or attempted to engage in a monetary transaction;

        ii. Second, that defendant knew the transaction involved criminally derived
            propetiy;

       iii. Third, the propetiy had a value greater than $10,000;

       iv. Fourth, the property was derived from the mail fraud scheme alleged in Count
           1 of the indictment;

        v. Fifth, the transaction occurred in the United States.

     (f) The elements of Count 44, charging a violation of 18 U.S.C. § 1512(k),
         Conspiracy to Commit Obstruction Offenses, are:




                                            3
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 4 of 20




              i. First: two or more persons agreed to accomplish one of the tln·ee illegal
                 objectives of the conspiracy charged in Count 44, which are:

                   I. Destroying or concealing records and objects, in violation of 18 U.S.C. §
                      1512(c)(l), the elements of which are described below in paragraph l(g).

                   2. Corruptly obstructing or impeding any official proceeding, in violation of
                      18 U.S.C. § 1512(c)(2), the elements of which are:

                           a. First: That the defendants obstructed, influenced, and impeded any
                              official proceeding;

                           b. Second: That the defendants acted knowingly, and

                           c. Third: That the defendant acted corruptly.

             ii. Second: the defendant knew the essential objective of the conspiracy;

             iii. Third: the defendant knowingly and voluntarily involved himself in the
                  conspiracy;

             iv. Foutih: there was interdependence among the members of the conspiracy, that
                 is, the members, in some way or manner, intended to act together for their
                 shared mutual benefit within the scope of the conspiracy charged.

           (g) The elements of Count 45, charging a violation of 18 U.S.C. § 1512(c)(l),
               Obstruction by Concealing and Destroying Records and Objects, are:

              i. First, the defendant altered, destroyed, mutilated, or concealed a record,
                 document, or other object;

             11.   Second, the defendant acted corruptly; and

            m. Third, the defendant acted with the intent to impair the record, document, or
               other object's integrity or availability for use in an official proceeding.

       2.     I know that the maximum possible penalty provided by law for the counts to
which I am pleading guilty, as summarized below.

          (a) I know that the maximum possible penalty for Count 1 of the Second Superseding
              Indictment, charging a violation of 18 U.S.C. § 1349, is a term of imprisonment
              of20 years, a fine of$250,000 or twice the gross gain or loss, a term of
              supervised release of 3 years, and any applicable forfeiture. I understand that if!
              violate a term or condition of supervised release, I can be returned to prison for
              the length of time provided in 18 U.S.C. § 3583(e)(3).




                                                4
   Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 5 of 20




           (b) I know that the maximum possible penalty for Counts 21through22 of the
               Second Superseding Indictment, charging violations of26 U.S.C. § 7206(2), is a
               term of imprisonment of 3 years, a fine of $250,000, and a term of supervised
               release of I year.

           (c) I know that the maximum possible penalty provided by law for Counts 23 through
               25 of the Second Superseding Indictment, charging violations of 18 U.S.C.
               § 1956(h), is a term of imprisonment of20 years, a fine of $500,000 or twice the
               value of the property involved, a term of supervised release of3 years, and any
               applicable forfeiture.

           (d) I know that the maximum possible penalty provided by law for Count 31,
               charging a violation of 18 U.S.C. § 1956(a)(l)(B)(i), Concealment Money
               Laundering, is a term of imprisonment of20 years, a fine of$500,000 or twice the
               value of the property involved, a term of supervised release of3 years, and any
               applicable forfeiture.

           (e) I know that the maximum possible penalty provided by law for Counts 33 through
               42, charging violations of 18 U.S.C. § 1957, Expenditure Money Laundering, is a
               term of imprisonment of not more than I 0 years, a fine of $250,000, a term of
               supervised release of 3 years, and any applicable forfeiture.

           (f) I know that the maximum possible penalty provided by law for Count 44,
               charging a violation of 18 U.S.C. § 1512(k), Conspiracy to Commit Obstruct
               Offenses, is a term of imprisonment of not more than 20 years, a fine of $250,000,
               and a term of supervised release of 3 years.

           (g) I know that the maximum possible penalty provided by law for Count 45,
               charging a violation of 18 U.S.C. § 1512(c)(l), Obstruction by Concealing and
               Destroying Records and Objects, is a term of imprisonment of not more than 20
               years, a fine of $250,000, and a term of supervised release of 3 years.

           (h) Additionally, I know the Court is required to impose an assessment in the amount
               of$100 for each offense of conviction, pursuant to 18 U.S.C. § 3013.
               Furthermore, restitution to the victim of my offenses shall be ordered pursuant to
               18 u.s.c. § 3663A.

           (i) I understand that, ifI am not a United States citizen, I may be removed from the
               United States, denied citizenship, and denied admission to the United States in the
               future.

        3.      I know that the sentencing procedures in this case and the ultimate sentence will
be determined pursuant to 18 U.S.C. § 3553(a), and that the Court must consider, but is not
bound by, the United States Sentencing Guidelines, in determining my sentence. I have discussed
these procedures with my attorney. I also know that the final calculation of my sentence by the
Cowt may differ from any calculation the United States, my attorney, or I may have made, and I
will not be able to withdraw my plea if this occurs. However, because my plea of guilty is being



                                                5
   Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 6 of 20




entered pursuant to Rule ll(c)(l)(C), as explained below, I know that I will be able to withdraw
my plea ifthe Court does not accept the terms of this agreement.

       4.      I stipulate to the following United States Sentencing Guidelines calculation, and
understand that this stipulation is not binding on the Court:

 Base offense level per§ 2Sl.l(a)(I) and§ 2Bl.l(a)(l) and§ 2Bl.l(b)(l)(P) (intended                 37
 fraud loss more than $550 million):
 Two-level enhancement for conviction under 18 U.S.C. § 1956 pursuant to                            +2
 § 2Sl.l(b)(2)ffi):
 Two-level enhancement for sophisticated means per § 2B 1.1 (b)(! 0)(C):                            +2
 Two-level enhancement for obstruction of iustice enhancement per§ 3C l.l:                          +2

       I reserve the right to argue as to acceptance of responsibility per § 3El. l and role in the
offense per § 3B 1.1.

       5.     I know that I can be represented by an attorney at eve1y stage of the proceeding,
and I know that if! cannot afford an attorney, one will be appointed to represent me.

      6.      I know that I have a right to plead "Not Guilty" or maintain my earlier plea of
"Not Guilty" and can have a trial on the charges against me.

        7.       I know that I have a right to a trial by jury, and I know that if I stand trial by a
jury:

             a. I have a right to the assistance of counsel at eve1y stage of the proceeding.

             b. I have a right to see and observe the witnesses who testify against me.

             c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require the
attendance and testimony of those witnesses. If I cannot afford to pay for the appearance of a
witness and mileage fees, the United States will pay them.

             e. I cannot be forced to incriminate myself, and I do not have to testify at any trial.

          f. If I do not want to testify, the jmy will be told that no inference adverse to me
may be drawn from my election not to testify.

           g. The United States must prove each and every element of the offense charged
against me beyond a reasonable doubt.

             h. It requires a unanimous verdict of a jury to convict me.

           i. !fl were to be convicted, I could appeal, and if I could not afford to appeal, the
United States would pay the costs of the appeal, including the services of appointed counsel.



                                                    6
   Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 7 of 20




        8.     If I plead guilty, I will not have a trial of any kind.

       9.      I know that 18 U.S.C. § 3742(c)(l) sets forth the circumstances under which I
may appeal my sentence. However, fully understanding my right to appeal my sentence, and in
consideration of the concessions and/or commitments made by the United States in this plea
agreement, I knowingly, voluntarily and expressly waive my right to appeal as set forth in
paragraph 12(d) below.

        10.    I know that under a plea of guilty the judge may ask me questions under oath
about the offense. The questions, if asked on the record and in the presence of counsel, must be
answered truthfully and, if! give false answers, I can be prosecuted for pe1jury.

        11.     I stipulate and agree that the following facts accurately describe my conduct. The
 following facts are not all the relevant facts about the offenses to which I am pleading guilty,
 but fairly and accurately describe my actions and involvement in the offenses to which I am
 pleading guilty:

        At all times relevant to the charges in the Second Superseding Indictment, I was the Chief
Financial Officer ("CFO") of Washakie Renewable Energy ("WRE"), and at times part owner of
WRE. I was the CFO and at times the owner of United Fuel Supply ("UFS"). While WRE was
capable of producing some amounts of biodiesel, in no year did WRE ever produce more than
8.5 million gallons.

        Starting in 2010, I participated in a scheme to file false claims for renewable fuel tax
credits on behalf of WRE and to fraudulently claim renewable identification numbers ("RINs"),
as charged in the Second Superseding Indictment. I did so together with my co-defendants Jacob
Kingston, Rachel Kingston, and Sally Kingston, and, starting no later than 2012, with co-
defendant Lev Dennen, whom I knew as Levon Termendzhyan.

        Starting in tax year 2010, I know that WRE filed claims for renewable fuel tax credit, as
well as RINs. I knew these claims were false because they falsely claimed that WRE had
produced and/or blended qualifying renewable fuel and had sold it for use as fuel. With my co-
defendants Jacob Kingston, Rachel Kingston, and Sally Kingston, I agreed with the principals of
Biofuels of Colorado, Montgome1y Recycling, and Grease Depot to claim renewable fuel tax
credits based on backdated documents and false invoices. I also engaged in financial
transactions, the purpose of which was to give the false appearance that product was being
bought and sold as described by the false invoices.

        My co-defendant Jacob Kingston and I met Dermen in late 201 l. In early 2012, Dennen
purchased biodiesel from WRE. This biodiesel included biodiesel purchased from third-paities
and shipped by WRE to California through India or Panama. Dennen knew this biodiesel was
not produced or blended by WRE. Dennen knew that although the product was labeled as
vegetable oil, it was in fact biodiesel. WRE could not lawfully claim tax credits or RINs based
on this product.

       Jacob Kingston told me that Dennen informed him that he had government contacts that
protected him from prosecution and other enforcement actions. Jacob Kingston advised me that


                                                  7
   Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 8 of 20




we were sharing the proceeds from the fraudulent RINs and renewable fuel tax credits with
Dennen in exchange for protection from prosecution and other enforcement actions by the
government.

        I knew that in 2012 and 2013, Dennen was in charge of a project in which WRE
purchased B99 biodiesel from Morrissey Oil. This product was sold using false invoices. These
invoices listed false buyers or false product. The purpose of these false invoices was to falsely
claim RINs and tax credits on the product. I was present at a meeting in Las Vegas with Dermen
and Jacob Kingston during which the fraudulent nature oflais fll'ajsst w~s Elisetlssed. Any R!Ns
or tax credits claimed by WRE on the basis of the produc purchased from Morrissey was
fraudulent.                                          ·.)               VI ~If~ p~ lUA.M..
                                                      U ·'..,ti4-
                                                     '-"." -0'0.    ~·-·-~-'
                                                                    ~~~----
                                                                               .. ·.Y
                                                                                  .'
         In early to mid-2013, at the direction of D~rmen, I agreed with ca'.defendants Jacob
Kingstan, Rachel Kingston, and Sally Kingston to rotate fuel purchased from third parties
between various fuel tanks in Texas, Louisiana, and Panama. The sole purpose of this rotation
was to make it falsely appear that WRE purchased BlOO biodiesel and sold B99 biodiesel. In
fact, the same product was simply being rotated between tanks. At least a hundred million
gallons of mixed fuel products was rotated between tanks in Texas, Louisiana, and Panama. In
addition, I engaged in financial transactions, the purpose of which was to give the false
appearance that WRE was purchasing and selling this product. I know that Jacob Kingston filed
claims in the name ofWRE fraudulently claiming more than $272,000,000 in biodiesel mixture
tax credits based on this project.

       In 2015, I know that co-defendants Jacob Kingston and Dennen created fake and inflated
invoices between WRE and Viscon International in order to cover up the future transfer of
hundreds of millions of fraud proceeds from the filing of false tax credits to co-defendant
Dennen. These invoices were not based on legitimate transactions. I also know that co-defendant
Dennen brought a lawsuit against WRE in order to cover up the future transfer of fraud proceeds
from the fraud proceeds that we expected to receive from the fraudulent claims for biodiesel
mixture tax credits filed on January 20, 2016 for $322,900,000 claim and on February 4, 2016
for $321,573,260.

       I prepared and filed false 2013 and 2014 Forms 1065 in the name ofWRE. On these false
Forms 1065, I inflated the gross receipts and the cost of goods sold in order to fraudulently create
the impression that Washakie was buying feedstock and selling B99, when in fact I knew that it
was not. This was intended to fmther cover up the fraudulent renewable fuel credits claimed by
WRE.

        I cycled funds between WRE and two entities, Catan and SCM, owned by Dery! Leon, a
co-conspirator. The purpose of these financial transactions was to give the false appearance that
WRE was purchasing B 100 biodiesel and selling B99 biodiescl and to claim fraudulent
renewable fuel tax credits. I also cycled funds between UFS and other entities for the same
purpose, as charged in Count 23 of the Second Superseding Indictment. My co-defendants Jacob
Kingston, Rachel Kingston, and Sally Kingston patticipated in this cycling of funds and creation
of false paperwork, knowing that the purpose was to conceal the true nature of the fraudulent
proceeds, and knowing that the cycling was intended to fraudulently create the appearance of


                                                 8
   Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 9 of 20




qualifying fuel transactions. Additionally, my co-defendant Lev Dermen was aware of this
cycling. Between August 2013 and June 2016, more than $3.2 billion in financial transactions
were conducted, all to suppott the filing of ever and ever larger false claims with the IRS.

        Starting in 2013, I agreed with my co-defendants, Jacob Kingston and Lev Dennen, to
conduct over $100 million in international wire transfers designed to conceal the location and
ownership of funds received by WRE based on its false claims for renewable tax credits and
RINs. I agreed to and did in fact transfer fraudulent proceeds of the scheme outside of the United
States, including to various accounts in Turkey and Luxembourg. I did this in agreement and at
the direction of co-defendant Jacob Kingston. In addition, I transferred funds, which I knew to be
funds received by WRE based on its false claims for renewable fuel credits and RINs, to
domestic entities controlled by Dennen including SBK Holdings USA, Noil Energy Group, and
Viscon International. The transfers of criminally derived funds to accounts in Turkey and here in
the United States was done at the direction of co-defendants Jacob Kingston and Lev Dennen
and constituted Dermen's share of the fraudulent proceeds.

        From April 2013 through December 2015, I agreed with co-defendant Jacob Kingston to
both spend some of our portion of the fraud proceeds in building up and suppotting WRE, and
the Order, and in some instances, to do so in concealed manners. For instance, on more than one
occasion, we agreed to cycle funds through Order-related entities. I knew these funds were
received by WRE based on its false claims for renewable fuel credits and RINs knowing them to
be criminally derived. Some of these payments to Order-related entities were supported by
inflated invoices, and the monies returned to Washakie were falsely characterized as draws or
loans. These transactions included funds cycled to and tlll'ough various entities including A-Fab
Engineering, Fidelity Funding, Alliance Investments, World Enterprises, AAA Security,
American Digital Systems, Safeco Investments, Standard Restaurant Equipment, Attco Trucking,
CCP Enterprise, and others as charged in Count 25 of the Second Superseding Indictment.

        On August 2, 2013, I caused $675,034 to be transferred to Meridian Title Company in
connection with the purchase of a home for my co-defendant Jacob Kingston. At the time, I was
told that co-defendant Dennen was purchasing the home, but later learned the funds for the
purchase came from Washakie Renewable Energy. I knew these funds were received by WRE
based on its false claims for renewable fuel credits and RINs knowing them to be criminally
derived.

        In July 2013, co-defendant Jacob Kingston instructed me to purchase my co-defendant
Lev Dennen a Bugatti Veyron. On August 5, 2013, we caused $1,720,000 to be transferred for
the purchase of the Bugatti Veyron for co-defendant Dennen, and gave it to him for his birthday
as he requested on August 13, 2013. I knew these funds were received by WRE based on its false
claims for renewable fuel credits and RINs knowing them to be criminally derived.

       In November and December 2013, my co-defendant Jacob Kingston and I patticipated in
paying fake invoices so as to transfer funds to A-Fab Engineering including five transfers to A-
Fab Engineering as charged in Counts 34 tlll'ough 38 of the Indictment. I knew these funds were
received by WRE based on its false claims for renewable fuel credits and RINs knowing them to
be criminally derived.


                                                9
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 10 of 20




          In March and December of2015, Jacob Kingston, Rachel Kingston and I caused the
 transfer of$10,000,000, $2,100,000, and $6,900,000, to a bank account held in the name of
 Jacob Kingston at Garanti Bank in Turkey. I knew these funds were received by WRE based on
 its false claims for renewable fuel credits and RINs knowing them to be criminally derived.

        In March 2014, at the direction of co-defendant Lev Dennen and co-defendant Jacob
 Kingston, I caused the transfer of$483,000 to an account at Garanti Bank, Turkey, in the name
 of Levon Tennendzhyan for "VAT of the waterside house (mansion)." I knew these funds were
 received by WRE based on its false claims for renewable fuel credits and RINs knowing them to
 be criminally derived.

         Starting in 2014, and continuing at least into 2017, my co-defendant Jacob Kingston and I
 engaged in efforts to bribe what I believed to be a high-level DOJ official, whom I knew as
 "Commissioner Gordon." We did so by providing cash bribes to an intermediary, Individual I,
 which I believed would be given to "Commissioner Gordon." I know that my co-defendant Jacob
 Kingston used multiple burner phones to communicate with Commissioner Gordon, and when he
 went on international travel I would use the burner phone to communicate with Commissioner
 Gordon, as would my co-defendant Rachel Kingston. On several occasions, I delivered cash
 payments to Individual I, including cash payments of$30,000. I also caused wires to bank
 accounts controlled by Individual I for the purpose of bribing Commissioner Gordon and others.
 In early Februaty 2016, an employee ofWRE received a phone call tipping us off to impending
 search warrants at the WRE offices. I agreed with my co-defendants Jacob Kingston;Isaiah
~Kingston, Rachel Kingston, and Sally Kingston to remove records in advance of the search
 warrant, and I know that my hard drive was replaced.

       At all times described above, I was acting at the direction of Jacob Kingston, but I also
knew that my actions were illegal and wrong.

        I 2.   The only terms and conditions pertaining to this plea agreement between me and
the United States are as follows:

           a. Guilty Plea. I will plead guilty to Count I, Counts 21through25, Count 31,
Counts 33 through 42, and Counts 44 through 45 of the Second Superseding Indictment.

           b. Stipulated Sentence. Pursuant to Rule 11 (c)(l )(C) of the Federal Rules of
Criminal Procedure, the sentence imposed by the Couit will be no more than 20 years (240
months) imprisonment.

               (I)     I understand that this agreement, including my plea, the agreed upon
maximum sentence, and all other terms referenced herein, are subject to the approval of, and
acceptance by the Comt. I fmther understand that the Court will likely order the preparation of a
Presentence Repmt to assist in the determination of whether this plea and the agreement arc
appropriate, and I agree to fully cooperate in the preparation of the Presentence Repmt.

              (2)   If, after receiving all relevant information, the Court rejects the plea
agreement and determines that a sentence higher than the agreed upon sentence of no more than


                                                10
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 11 of 20




20 years (240 months) will be imposed, I will have the right to withdraw the plea of guilty and
the terms of this agreement will become null and void. Likewise, ifthe Comt rejects the plea
agreement, I understand that the United States will have the right to move to vacate this
agreement, and all terms of this agreement will become null and void.

         c. Dismissal of Counts. The United States agrees to move for leave to
dismiss Count 46 at the time of sentencing.

            d. Relevant Conduct. I understand and agree that the Presentence Report may
include descriptions of conduct 1 engaged in which either was not charged against me, will not
be pleaded to by me, or both. I understand and agree that the Court will take these facts into
consideration in determining the reasonableness of the stipulated sentence. I agree and stipulate
that the intended loss of my conduct was $1,166,792,650 and that the actual loss caused by my
conduct was $511,842,773.

           e. Appeal Waiver.

               (l)      Fully understanding my limited right to appeal my sentence, as explained
above in paragraph 9, and in consideration of the concessions and/or commitments made by the
United States in this plea agreement, I knowingly, voluntarily, and expressly waive my right to
appeal any sentence imposed upon me, except that I do not waive the right to appeal as set forth
in 18 U.S.C. § 3742(c)(l), which states that I may not file a notice of appeal unless the sentence
imposed is greater than the sentence set forth in this agreement.

                (2)    I also knowingly, voluntarily, and expressly waive my right to challenge
my sentence, unless the sentence imposed is greater than the sentence set forth in this agreement,
in any collateral review motion, writ or other procedure, including but not limited to a motion
brought under 28 U .S.C. § 2255, except on the issue of ineffective assistance of counsel.

               (3)    I understand that this waiver of my appeal and collateral review rights
concerning my sentence shall not affect the United States' right to appeal my sentence pursuant
to 18 U.S.C. § 3742(c)(2) and§ 3742(b)(l) and (2).

               (4)     I fmther understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the Court's
sentencing authority, including, but not limited to: (I) sentencing determinations; (2) the
imposition of imprisonment, fines, supervised release, probation, and any specific terms and
conditions thereof; and (3) any orders of restitution.

           f. Presentence Report and Financial Information. I agree to provide truthful and
complete information, including financial information, as requested by the probation office for
the preparation of my presentence report and for determination of the conditions of my
supervised release. I also consent to allowing the United States Attorney's Office to run a credit
check on me. I consent to being placed on the Treasury Offset Program and State Finder.

           g. Restitution.



                                                11
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 12 of 20




               (I)     I agree that I am subject to mandatory restitution because my case falls
within the provisions of 18 U.S.C. § 3663A(a)(l) and (c)(l) based on Count 1 of the Second
Superseding Indictment, to which I am pleading guilty. My attorney has explained what
mandatory restitution means.

                (2)    Under 18 U.S.C. § 3663A(a)(3), I agree to pay restitution to the Internal
Revenue Service, in the amount of$511,842,773, due atthe time of sentencing. I agree that this
total amount of restitution reflected in this agreement results from my fraudulent conduct. I
agree to pay this specific restitution, joint and several with any codefendants, and agree that this
amount should not be reduced or increased through apportionment of liability under 18 U.S.C. §
3664(h).

               (3)         I agree to the following additional provisions regarding restitution:

                      i. I agree that restitution is due and payable immediately after the judgment
                         is entered and is subject to immediate enforcement, in full, by the United
                         States. If the Cowt imposes a schedule of payments, I agree that the
                         schedule of payments is a schedule of the minimum payment due, and that
                         the payment schedule does not prohibit or limit the methods by which the
                         United States may immediately enforce the judgment in full. The IRS will
                         use the amount of restitution ordered as the basis for a civil assessment
                         under 26 U.S.C. § 6201 (a)(4). I do not have the right to challenge the
                         amount of this restitution-based assessment. See 26 U.S.C. §
                         6201 (a)(4)(C). Neither the existence of a restitution payment schedule nor
                         my timely payment of restitution according to that schedule will preclude
                         the IRS from immediately collecting the full amount of the restitution-
                         based assessment.

                     11.   I am entitled to receive credit for restitution paid pursuant to this plea
                           agreement against those assessed civil tax liabilities due and owing for the
                           same periods for which restitution was ordered. I understand and agree
                           that the plea agreement does not resolve my civil tax liabilities, that the
                           IRS may seek additional taxes, interest and penalties from me relating to
                           the conduct covered by this plea agreement and for conduct relating to
                           another time period, and that satisfaction of the restitution debt does not
                           settle, satisfy, or compro.mise my obligation to pay any remaining civil tax
                           liability. I authorize release of information to the IRS for purposes of
                           making the civil tax and restitution based assessments.

                     iii. I understands that I am not entitled to credit with the IRS for any payment
                          until the payment is received by the IRS.

                  1v. If full payment cannot be made immediately, I agree to make a complete
                      and accurate financial disclosure to the IRS on forms prescribed by the
                      IRS (including, but not limited to, IRS Form 433-A and Form 433-B, as
                      appropriate), and to disclose to the IRS any and all additional financial
                      information and financial statements provided to the probation office. I


                                                    12
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 13 of 20




                          also agree to provide the above-described information to the probation
                          office.

                     v. !fl make a payment of the restitution agreed to above prior to sentencing,
                        the payment will be applied as a credit against the restih1tion ordered.

               (4)    I understand that the amount ofrestitution and the schedule of payments
will be determined as a part of the sentencing proceedings in accordance with the provisions of
18 U.S.C. § 3664. l agree to pay all restitution as ordered by the Court. I agree that the payment
and enforcement of my restitution order is governed by 18 U.S.C. § 3664, and my lawyer has
explained the consequences of an order of restitution.

               (5)     I understand and agree that payment of any restitution owed, pursuant to
the schedule set by the Court at sentencing, should be a condition of any term of probation or
supervised release imposed upon me. I know that if I fail to pay restitution as ordered, the failure
can be considered a violation of probation or supervised release and, pursuant to 18 U.S.C. §
3614, the Court can resentcnce me to any sentence which might originally have been imposed in
my case.

               (6)        I agree to the following provisions regarding payment of restitution:

                     1.   I agree to send all payments made pursuant to the court's restitution order
                          to the Clerk of the Court at the following address:

                          Clerk of the Comt
                          351 S W Temple
                          Salt Lake City, UT 84101

                     ii. With each payment to the Clerk of the Court made pursuant to the District
                         Court's restitution order, I will provide the following information:

                             1. My name and Social Security number;

                             2. The District Court and the docket number assigned to this case;

                             3. Tax year(s) or period(s) for which restitution has been ordered; and

                             4. A statement that the payment is being submitted pursuant to the
                                District Court's restitution order.

                  iii. I agree to include a request that the Clerk of the Court send the
                       information, along with my payments, to the IRS address below:

                                 IRS-RACS
                                 Attn: Mail Stop 6261, Restitution
                                 333 W. Pershing Ave.
                                 Kansas City, MO 64108



                                                   13
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 14 of 20




                    1v. I also agree to send a notice of any payments made pursuant to this
                        agreement, including the information listed in the previous paragraph, to
                        the IRS at the following address:

                                IRS-RACS
                                Attn: Mail Stop 6261, Restitution
                                333 W. Pershing Ave.
                                Kansas City, MO 64108

             h. Waiver of Interest. The United States agrees to recommend that the Court waive
interest for fines and restitution assessed against me.

            i.   Forfeiture.

                (I)     I admit that the majority of the transferred funds from Washakie or UFS to
Order-related entities were not through bona fide purchases for value. Specifically, I do not
contest that approximately $30 million in proceeds traceable to the mail fraud scheme or money
laundering schemes to which I am pleading guilty were not bona fide purchases for value. I will
not contest the United States' tracing of proceeds of the mail fraud scheme and/or proceeds
involved in the money laundering schemes from Washakie and/or UFS to the properties listed in
Exhibit A. In addition, I do not contest that Washakie and/or UFS used false and/or inflated
invoices to give the false appearance that transfers of mail fraud scheme and/or proceeds
involved in the money laundering schemes were bona fide purchases for value.

                 (2)    I agree to be interviewed by investigators within thirty days concerning
the assets specified in Exhibit A and any other assets connected to or that may connect to the
charges in the Second Superseding Indictment. I will respond truthfully to investigators
questions including in detailing my knowledge of these assets and their connection to the charges
specified in the indictment. To the extent I know, I will disclose to investigators the location of
the assets listed in Exhibit A and will disclose the existence and location of any other asset that is
traceable to the charges listed in the indictment, whether owned by myself or not.

                (3)     Upon request by the govermnent, I agree to identify all assets connected to
or which may connect to the charges in the Second Superseding Indictment in which I had any
interest, or over which I exercise or exercised control, directly or indirectly, within the past seven
years. I also agree to identify any similar assets over which my co-defendants or third parties
now have control. I agree to take all steps as requested by the United States to obtain from any
other parties by any lawful means any records of assets owned at any time by the defendant. I
agree to undergo any polygraph examination the United States may choose to administer
concerning such assets and to provide and/or consent to the release of my tax returns for the
previous five years.

               (4)     I agree to forfeit all prope1iy acquired from or traceable to my offenses
and all property that was used to facilitate my offenses, including, but not limited to, the
following specific prope1iy:

                 The assets listed in Exhibit A.


                                                   14
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 15 of 20




                 (5)    I agree to a forfeiture MONEY JUDGMENT of$51 l,842,773. This
amount is equal to the value of any property, real or personal, constituting or derived from
proceeds traceable to the mail fraud conspiracy and not available for forfeiture as a result of any
act or omission of the defendant(s) for one or more of the reasons listed in 21 U.S.C. § 853(p). 1
Additionally, I agree to a forfeiture MONEY JUDGMENT of at least $511,842,773, which is
equal to the value of all property involved in the money laundering conspiracy and not available
for forfeiture for one or more of the reasons listed in 21 U.S.C. § 853(p) as a result of any act or
omission of the defendant(s). The money judgments will run concurrently.

                ( 6)   I acknowledge that to the extent proceeds of the mail fraud scheme
charged in count one or property involved in the money laundering counts in this agreement can
be traced to the property covered by this agreement, that property is subject to forfeiture because
it represents the proceeds of illegal conduct or helped facilitate illegal conduct.

                 (7)      I agree that all such prope1iy may be forfeited in either an administrative,
civil and/or criminal judicial proceeding. I agree that I will not make a claim to the property or
otherwise oppose forfeiture in any such proceedings, and I will not help anyone else do so. !fl
have already made such a claim, I hereby withdraw it. I further agree that I will sign any
necessary documents to ensure that clear title to the forfeited assets passes to the United States,
and that I will testify truthfully in any judicial forfeiture proceeding. In addition, I agree that I
will not make any claim to property forfeited by any other defendant in this .case.

               (8)      I hereby waive any claims I may have against the United States regarding
the seizure and forfeiture of the property covered by this agreement.

                (9)    I hereby waive the requirements regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment.

               (10) I hereby waive any constitutional or statutory challenges to the forfeiture
covered by this agreement, including that the forfeiture is an excessive fine or punishment.

                (11) I agree to repatriate to the jurisdiction of the District of Utah any property
listed in the Second Superseding Indictment (including the funds described in paragraph 34(e)),
any property listed in Exhibit A that is outside the court's jurisdiction, and any other prope1iy
that is connected to, the proceeds of, or involved in the charges in the indictment. For real
property that is connected to, the proceeds of, or involved in the charges in the indictment, but is
outside the jurisdiction of the court, I agree to identify to the United States Attorney's Office
such prope1ties within thi1ty days of signing this agreement; to sell those properties within six
months of signing this agreement; and to repatriate the proceeds from the sale of such properties
within ten days of receipt along with an accounting from a title company or its equivalent that
details the disposition of funds.


1 The government will move to pmtially satisfy the forfeiture money judgment to the extent of
the value it obtains, after deducting costs, from successfully forfeiting specific assets.


                                                  15
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 16 of 20




               (12) If in its sole discretion the U.S. Attorney's Office determines that the
defendant meets the criteria for restoration under Department of Justice and Money Laundering
and Asset Recovery Section (MLARS) policy, it agrees to recommend to MLARS through the
restoration process that payments the defendant makes on the forfeiture money judgment be
applied to reduce the amount the defendant owes on the restitution order. The defendant further
understands that MLARS retains the ultimate discretion whether to grant or deny any restoration
request. Upon approval of the restoration request, payments made on the forfeiture money
judgment will also satisfy the restitution order to the extent of such payments. The defendant
may make payments on the forfeiture money judgment by cashier's check or money order to
"United States Marshals Service," referencing the case number, and mailed to: United States
Marshals Service, AT1N: Dorothy Akins, 351 S. West Temple, Suite 4.200, Salt Lake City, UT
84101-1908.

        13.    I understand and agree that this plea agreement is solely between me, the United
States Attorney for the District of Utah, and the Department of Justice, Tax Division, and does
not bind any other federal, state, or local prosecuting, administrative, or regulatory authorities.

       14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                    *      *      *      *
       I make the following representations to the Comt:

       1.     I am ___L__.c'years of age. My education consists of a B.S. in Economics. I can read
 and understand English.

        2.     This Statement in Advance contains all terms of the agreement between me and
 the United States; ifthere are exceptions, the Court will be specifically advised, on the record,
 at the time of my guilty plea of the additional terms. I understand the United States and I
 cannot have terms of this plea agreement that are not disclosed to the Court.

       3.      No one has made threats, promises, or representations to me that have caused me
 to plead guilty, other than the provisions set fo1th in this agreement.

       4.     Neither my attorney nor the United States has promised me that I would receive
 probation or any other form of leniency because of my plea.

       5.     I have discussed this case and this plea with my lawyer as much as I wish, and I
 have no additional questions.

       6.      I am satisfied with my lawyer.

       7.      My decision to enter this plea was made after full and careful thought; with the
 advice of counsel; and with a full understanding of my rights, the facts and circumstances of
 the case and the consequences of the plea. I was not under the influence of any drugs,




                                                 16
  Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 17 of 20




 medication, or intoxicants when I made the decision to enter the plea, and I am not now nnder
 the influence of any drugs, medication, or intoxicants.

        8.     I have no mental reservations concerning the plea.

       9.     I understand and agree to all of the above. I know that I am free to change or
 delete anything contained in this statement. I do not wish to make changes to this agreement
 because I agree with the terms and all of the statements are correct.

        DATED this ~'_;:._day ofJuly, 2019




                                                         Isaiah Elden Kingston
                                                         Defendant

        I certify that I have discussed this plea agreement with the defendant, that I have fully
explained his rights to him, and that I have assisted him in completing this written agreement.
believe that he is knowingly and voluntarily entering the plea with full knowledge of his legal
rights and that there is a factual basis for the plea.

       DATED     this~c~·_day     of July, 2019.


                                                        /'Scotf Willi~ms
                                                         Attorney for Defendant

        I represent that all terms of the pica agreement between the defendant and the United
States have been, or will be at the plea hearing, disclosed to the Court, and there are no
undisclosed agreements between the defendant and the United States.

       DATED this      /~day of July, 2019.
                                                        JOHNW.HUBER
                                                        United States Attorney




                                                          Richard M. Rolwing
                                                          Leslie A. Goemaat
                                                          Arthur J. Ewenczyk
                                                          Special Assistant United States Attorney
                                                          John E. Sullivan
                                                          Senior Litigation Counsel




                                                   17
Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 18 of 20




                                       Exhibit A
                         Property the Defendant Agrees to F01:feit

 a. The physical plant once known as Washakie Renewable Energy, LLC, located at 7550 W
    24000 N Plymouth, Utah, and all the equipment installed therein, and affixed thereto.

 b. Real property located at:

    I.    2072 East Creek Road, Sandy, Utah 84190 United States
    2.     16572 Somerset Ln., Huntington Beach, CA 92649
    3.     4400 S. 700 E., Salt Lake City, UT 84107
    4.     4829 S. 3960 W., Taylorsville, UT 84129
    5.    4271 S. 1300 E., Salt Lake City, UT 84124
    6.     1415 W. Crystal Ave., West Valley City, UT 84119 (APN 15-22-476-016)
    7.     13 Acres FM 511 @FM, Brownsville, TX 78521
    8.    24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
          (Parcel #07-090-0002)
    9. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
          (Parcel #07-037-0001)
     10. 24050 N. 600 W. Plymouth, UT 84330Box Elder County, Utah 84330 United States
          (Parcel #08-041-0004)
     I 1. 24050 N. 600 W Plymouth Box Elder County, Utah 84330 United States (Parcel #08-
          041-0019)
    12. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 8433 United States
          (Parcel #08-041-0020)
    13. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
          (Parcel #08-041-0025)
    14. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
          (Parcel #08-041-0026)
    15. 24050 N. 600 W. Plymouth, UT 84330Box Elder County, Utah 84330 United States
          (Parcel 08-041-0027)
    16. 24050 N. 600 W. Plymouth Box Elder County, Utah 84330 United States (APN 08-
          041-0028)
    17. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
          (Parcel 08-42-00 I 8)
    18. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
          (Parcel #08-045-0005)
    19. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
          (Parcel #08-052-0008)
    20. 2973 W. Mackay Meadows Pl., Salt Lake City, UT 84119
    21. 2338 S. 1360 W. Salt Lake City, UT 84119
    22. Real property in the Corozal free-zone area of Belize
    23. 1305 W. Main, Mesa, AZ 85201 (APN: 134-31-005-F4)
    24. 3179 S. Village Pine Cove, West Valley City, UT 84128
    25. 8228 S. 2700 W., West Jordan, UT 84088
    26. 7504 S. 2200 W., West Jordan, UT 84084


                                           18
Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 19 of 20




    27. 1516 W. Culpepper Cir., Taylorsville, UT 84123
    28. Deep Creek Ranch Ibapah, UT 84034 (APN: 07-097-0-0004)
    29. 1401 W. Crystal Ave., West Valley City, UT 84119 (APN: 15-22-476-016)
    30. 3365 S. Diamond Ridge Cir., West Valley City, UT 84128 (14-27-351-036)
    31. 6710 S. 2700 W., West Jordan, UT 84084
    32. 1995 W. Alexander St., Salt Lake City, UT 84119
    33. 3062 E. Ensign Park Dr., Magna, UT 84044
    34. 13907 S. 2200 W., Bluffdale, UT 84065
    35. 3475 S. Centennial Rd., Magna, UT 84044
    36. 780 N 1100 W., West Bountiful, UT 84087
    37. 1533 W. Dowry Ct., Taylorsville, UT 84123 (APN: 21-15-409-040)
    38. 5090 S. 1130 W., Taylorsville, UT 84123 (APN: 21-11-303-008)
    39. 6938 W. Hunter Valley Dr., West Valley City, UT 84128 (APN: 14-27-330-010)
    40. Vacant Land, Woods Cross, UT 84087 (APN: 06-079-0083)
    41. APN: 15-25-230-024 Salt Lake City, UT
    42. 2928 S. 7200 W., Magna, UT 84044
    43. 1896 W. Seargant Dr., Salt Lake City, UT 84116 (APN: 08-27-108-008-0000
    44. 445 E. Wilson Ave., Salt Lake City, UT 84115
    45. 850 W. 600 N., West Bountiful, UT 84087
    46.1672 W. Southgate Ave., West Valley City, UT84119(APN: 15-22-454-021)
    47. 7292 S. Redwood Rd., West Jordan, UT 84084
    48. 22555 N Frontage Rd, Pmtagc, UT 84331 (APN: 08-052-0012)
    49. Box Elder County, Utah APN: 08-052-0014
    50. Box Elder County, Utah APN: 08-052-0006
    51. Box Elder County, Utah APN: 08-052-0005
    52. Box Elder County, Utah APN: 08-052-0004
    53. Box Elder County, Utah APN: 08-044-0004

 c. The following vehicles:

    I. 2010 Bugatti Veyron, Vehicle Identification Number ("VIN")
       VF9SC2C23AM795205;
    2. 2015 Lamborghini Aventador, VIN: ZHWURIZD2FLA03759;
    3. 2011 Cadillac Escalade, VIN: 1GYS4CEF8BR217610;
    4. 2013 Lincoln MKX, VIN: 2LMDJ8JK8DBL49070;
    5. 2013 Audi Q7, VIN: WAILMAFEXDD009274;

 d. Proceeds from the sale of the following vehicles:

    1. 2008 Lamborghini Murcielago, VIN: ZHWBU37S78LA02905
    2. 2007 Ferrari 599, VIN: ZFFFC60A070156760
    3. Six Kenworth T660 trucks with the following VINs: IXKAD49X9EJ4 I 8286;
       IXKAD49X9EJ418287; 1XKAD49X9EJ418406; IXKAD49X9EJ418407;
       IXKAD49X9EJ4 I 7967; IXKAD49X9EJ423229.

 e. Property purchased in or traceable to the following transactions:


                                            19
Case 2:18-cr-00365-JNP-BCW Document 445 Filed 07/18/19 Page 20 of 20




     Date           Title Company                     Bank Account        Amount
     08/23/2013     In West Title Services            Fidelitv 1212       $377,131.52
     12/09/2013     InWest Title Services             BofA 9516           $164,000.00
     03/06/2014     Sterling Drive                    Fidelitv 1212       $523,678.42
     03/07/2014     Se1vice Link LLC                  USB 0221            $332,000.00
     03/14/2014     Kev Bank                          USB 0221            $284,000.00
     I 1117/2014    American Secure Title             WRE4874             $407,772.92
     3/20/2015      American Secure Title             WRE 5016            $417,393.97
     10/16/2015     American Secure Title             USB 0221            $326,427.56
     04/15/2015     American Secure Title             WRE5016             $1,183,696.38


f.    Any and all assets purchased or investments made using proceeds, whether through
      Washakie Renewable Energy, United Fuel Supply, SBK Holdings USA, Inc,, or SBK
      Holding AS (Turkey), or Speedy Lion Renewable Fuel Investments, LLC, and any gains
      from those investments, including the following:

      I. Mobstar, LTD (Ireland)
      2. Vision Financial Markets, LLC
      3. Set-App Technologies, Turkey including the following real properties:
                                                          Parcel
          City       Town     Neighborhood Ada No.         No.       M2      Owner
        Istanbul    Besiktas      01takoy         38        19     287,00     Se tap
        Istanbul    Besiktas    Kuru Cesme        172       18      80,00     Se tap
        Istanbul    Besiktas    Kuru Cesme      1283        5      198,00     Setap
        Istanbul    Besiktas    Kuru Cesme      1283        6      225,75     Se tap
        Istanbul    Besiktas    Kuru Cesme       1283       7      276,25     Se tap

      4.   B iophanna, Turkey
      5.   lsanne, SARL
      6.   Komak Isi Yalitim Sistamleri Sanayi (Turkey)
      7.   Doga Dogan
      8.   Mega Varlik Yonetim A.S.
      9.   Accounts at Merrill Lynch

g. All of the share interests and other equity of Beck's Sanitation, Inc., a Utah corporation,
   that Washakie Renewable Energy, LLC (signatory Jacob Kingston) purchased from Dan
   Magana in about July 2015.

h. The outstanding balance of the loan owed by Zubair Kazi to SBK Holdings USA, Inc.;
   and

      I. Any and all interest payments made or owed by Zubair Kazi.
      2. Any and all principal payments made or owed by Zubair Kazi.


                                             20
